        Case 3:16-cv-01345-AWT Document 221 Filed 12/20/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

JOSEPH VELLALI et al.,
                                              Civil Action No. 3:16-cv-01345-AWT
       Plaintiffs,
                                              Hon. Alvin W. Thompson
v.

YALE UNIVERSITY et al.,

       Defendants.

     DEFENDANTS’ MOTION TO MODIFY THE SCHEDULE AND EXTEND
      PRETRIAL DEADLINES PENDING A DECISION ON DEFENDANTS’
                       MOTION TO COMPEL

       Defendants Yale University, Michael A. Peel, and the Fiduciary Committee on

Investments (collectively, the University”), respectfully move this Court for a

modification of the schedule and an extension of certain pretrial deadlines pending a

decision on the University’s motion to compel (Dkt. 219). As explained below, there

is good cause to extend these deadlines in light of the University’s pending motion.

       In support of this motion, the University states as follows:

           1. Discovery in this case was scheduled to close on December 6, 2019.

           2. During expert discovery, a conflict emerged between the Parties when

              two of Plaintiffs’ experts refused to answer certain deposition questions.

           3. The Parties were not able to resolve the conflict without this Court’s

              intervention. Accordingly, the University filed its now-pending motion

              to compel (Dkt. 219).

           4. In that motion, the University asked this Court to compel Plaintiffs’

              experts Daniel Alexander and Al Otto to answer certain deposition

                                               1
Case 3:16-cv-01345-AWT Document 221 Filed 12/20/19 Page 2 of 5




    questions. If the motion is granted, the University intends to conduct

    additional depositions of Mr. Alexander and Mr. Otto.

 5. The information that the University seeks through this motion to

    compel is directly relevant to Mr. Alexander and Mr. Otto’s

    qualifications as experts and the reliability of their reports and

    testimony.

 6. As such, University anticipates using information gained from these

    depositions in its dispositive motions.

 7. Dispositive motions are currently due by January 24, 2020. Responses

    to dispositive motions are due by March 24, 2020, and replies are due by

    April 23, 2020.

 8. To allow for completion of these additional depositions within the

    discovery period, the University respectfully requests that the Court

    extend the discovery deadline until thirty (30) days from the date of a

    decision on the University’s motion to compel.

 9. The University also requests that this Court modify the remainder of

    the scheduling order so that dispositive motions are due either:

       30 days after the close of the expert discovery period, if the motion to

        compel is granted, or

       30 days after this Court’s ruling on the University’s motion to compel,

        if that motion is denied.




                                      2
Case 3:16-cv-01345-AWT Document 221 Filed 12/20/19 Page 3 of 5




 10. The University requests that this Court extend the remaining pretrial

    deadlines to preserve the intervals from this Court’s current scheduling

    order (Dkt. 187), such that:

       Responses to dispositive motions are to be filed 60 days after the

        deadline for dispositive motions, and

       Replies to dispositive motions are to be filed 30 days after the

        deadline for responses to dispositive motions.

 11. The University does not seek this extension for the purposes of delay.

 12. Rather, the University seeks this extension in order to ensure that

    relevant discovery is completed in advance of dispositive motions.

 13. No party would suffer prejudice should this Court grant the requested

    extension.

 14. The Parties previously moved, and the Court ordered, that the schedule

    in this case be modified to extend the fact-discovery period to permit

    certain depositions that could not be completed by the original deadline.

    Dkt. 170, 171. This had the effect of moving the close of expert discovery

    and the deadlines for dispositive motions. The University also requested

    a one-day extension of the expert discovery deadline to accommodate an

    expert’s availability for a deposition.     Dkt. 208. That request was

    granted. Dkt. 209.

 15. Plaintiffs previously moved this Court to modify and extend pretrial

    deadlines in light of a pending motion for protective order, including the



                                     3
       Case 3:16-cv-01345-AWT Document 221 Filed 12/20/19 Page 4 of 5




             close of expert discovery and the deadlines for dispositive motions. Dkt.

             178. The University did not oppose that motion. Id. That request was

             granted. Dkt. 187.

         16. The Parties have conferred and Plaintiffs have advised that they oppose

             this motion to extend.

      WHEREFORE, the University respectfully requests that the Court enter an

order granting this motion to modify the schedule and extend pretrial deadlines,

modifying the schedule, and extending pretrial deadlines as set forth above.



Dated: December 20, 2019                    Respectfully submitted,

Nancy G. Ross (ct14373)                    /s/ Brian D. Netter
James C. Williams (ct23292)                Brian D. Netter (phv08476)
MAYER BROWN LLP                              bnetter@mayerbrown.com
71 South Wacker Drive                      MAYER BROWN LLP
Chicago, Illinois 60606-4637               1999 K Street NW
Telephone: (312) 782-0600                  Washington, DC 20006-1101
Facsimile: (312) 701-7711                  Telephone: (202) 263-3000
                                           Facsimile: (202) 263-3300


                               Attorneys for Defendants




                                             4
       Case 3:16-cv-01345-AWT Document 221 Filed 12/20/19 Page 5 of 5




                              CERTIFICATE OF SERVICE

      I hereby certify that on December 20, 2019, a copy of foregoing document was

filed electronically using the Court’s CM/ECF system. Notice of this filing will be sent

by e-mail to all parties by operation of the CM/ECF system.



                                                          /s/ Brian D. Netter
                                                        Brian D. Netter




                                              5
